DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oshita (US 20140171055 A1) in view of Gordon et al (US 20190361694 A1).
Regarding claims 1, 4, 5, Oshita discloses an electronic device (figs. 3-4: smart phone 10, electronic watch 40), comprising: a Bluetooth communication circuit (Bluetooth module 53) including a control circuit (the Bluetooth module 53 is a control module for the establishment of the Bluetooth communication with external devices via the antenna AN4; paragraph 0034) a processor (operating unit 15, CPU 11 controls the operation of the smart phone 10) electrically connected with the Bluetooth communication circuit (Bluetooth module 24); and a memory 

On the other hand, Gordon et al, from the same field of endeavor, discloses the features of transmitting (the mobile device may communicate the control signal utilizing a Bluetooth protocol; in addition, the mobile device may be paired with the television such that least one or more control signals may be communicated utilizing a Bluetooth protocol; the tablet computer and the phone device may rely on a short-range communication (Bluetooth, Near Field Communication, ZigBee, etc.) to establish communication between the two devices; paragraph 0649, 1502, 0807) a connection request (request of the user; the application may be programmed to automatically activate the requested content on the e-ink display) to the external device (the connection configuration list connection settings row by row; the user may request user interface 3200 by pressing a hardware button one or more times; furthermore, the user interface 2900 may be presented to a user in response to a tablet computer interacting with a desktop peripheral device for the first time; the user interface 2900 may be presented to a user in response to a user request; paragraph 0459, 0463, 0625) periodically during a preset period (receiving a command within a set preconfigured time period; the device may enter a listen state wherein the device listens in the common frequency sequence, which periodically changes frequency; paragraph 0609-0610), without repeated invocation of application programming interfaces received from the processor (once an application is opened on a second device, the application may request updates from any other device; the first device may automatically send state information updates to other devices at set intervals; for example, the updates may be set immediately upon saving a state or closing a file, or may be sent at a sent at a set later time period; an application 
Regarding claim 2, Oshita as modified discloses an electronic device (figs. 3-4: smart phone 10, electronic watch 40), wherein the control circuit is configured to, when the Bluetooth communication is reconnected (specifically, the CPU 11 sends a control signal to the Bluetooth module 24 to disconnect the Bluetooth communication; paragraph 0084), provide a response corresponding to the reconnection request to the processor (if the Bluetooth communication is terminated in the modified announcement setting process, the Bluetooth communication is reestablished subsequently; furthermore, the communication reestablishment process is initiated upon the change in the kinetic state of the electronic watch 40 from the stationary state to another state determined on the basis of the data acquired by the acceleration sensor 55; paragraph 0086-0087).  

	Regarding claim 9, Oshita as modified discloses an electronic device (figs. 3-4: smart phone 10, electronic watch 40), wherein the memory (the storage unit 14 stores various application programs to be executed by the smart phone 10, and various data and settings associated with various functions) stores instructions to enable the processor to: when the Bluetooth communication with the external device is disconnected (a communication disconnecting unit 413; the CPU 11 disconnects the Bluetooth communication between the smart phone 10 and the electronic watch 40; paragraph 0084), detect (the CPU 41 detects the kinetic state of the electronic watch 40) a cause of disconnection of the Bluetooth communication; determine (if the CPU 41 determines that the communication is disconnected, the CPU 41 sends a control signal to the Bluetooth module 24 to establish the Bluetooth communication; paragraph 0089) whether the detected cause is due to a preset condition (the CPU 41 detects the kinetic state of the electronic watch 40 and the kinetic state of the smart phone 10 acquired via the Bluetooth module 53; paragraph 0028, 0039); and corresponding to determining that the detected cause is not due to the preset condition (the CPU 11 determines the kinetic state of the smart 
	Regarding claims 10, 13, Oshita discloses a computer readable recording medium storing a program configured to execute a method (figs. 3-4) for reconnecting Bluetooth communication by an electronic device (smart phone 10, electronic watch 40) including a Bluetooth communication circuit (Bluetooth module 53), the method comprising:  when Bluetooth communication with an external device is disconnected (a communication disconnecting unit 413; the CPU 11 disconnects the Bluetooth communication between the smart phone 10 and the electronic watch 40; paragraph 0084), providing a reconnection request from a processor of the electronic device to a control circuit (specifically, the CPU 11 sends a control signal to the Bluetooth module 24 to disconnect the Bluetooth communication; paragraph 0084) included in the Bluetooth communication circuit (upon the disconnection, the CPU 11 stores the communication history, including the time of disconnection, in the storage unit 14; paragraph 0085); and in response to reception of the reconnection request (if the Bluetooth communication is terminated in the modified announcement setting process, the Bluetooth communication is reestablished subsequently; furthermore, the communication reestablishment process is initiated upon the change in the kinetic state of the electronic watch 40 from the stationary state to another state determined on the basis of the data acquired by the acceleration sensor 55; paragraph 0086-0087), attempting to reconnect the Bluetooth communication with the external device(if the CPU 41 determines that the communication is disconnected, the CPU 41 sends a control signal to the 
However, Oshita does not specifically disclose the features of transmitting a connection request to the external device periodically during a preset period, without repeated invocation of application programming interfaces received from the processor.
On the other hand, Gordon et al, from the same field of endeavor, discloses the features of transmitting (the mobile device may communicate the control signal utilizing a Bluetooth protocol; in addition, the mobile device may be paired with the television such that least one or more control signals may be communicated utilizing a Bluetooth protocol; the tablet computer and the phone device may rely on a short-range communication (Bluetooth, Near Field Communication, ZigBee, etc.) to establish communication between the two devices; paragraph 0649, 1502, 0807) a connection request (request of the user; the application may be programmed to automatically activate the requested content on the e-ink display) to the external device (the connection configuration list connection settings row by row; the user may request user interface 3200 by pressing a hardware button one or more times; furthermore, the user interface 2900 may be presented to a user in response to a tablet computer interacting with a desktop peripheral device for the first time; the user interface 2900 may be presented to a user in response to a user request; paragraph 0459, 0463, 0625) periodically during a preset period (receiving a command within a set preconfigured time period; the device may enter a listen state wherein the device 
 	Regarding claim 11, Oshita as modified discloses a computer readable recording medium storing a program configured to execute a method (figs. 3-4) for reconnecting Bluetooth communication by an electronic device (smart phone 10, electronic watch 40) including a Bluetooth communication circuit (Bluetooth module 53), wherein the method further comprises, 
	 Regarding claim 12, Oshita as modified discloses a computer readable recording medium storing a program configured to execute a method (figs. 3-4) for reconnecting Bluetooth communication by an electronic device (smart phone 10, electronic watch 40) including a Bluetooth communication circuit (Bluetooth module 53), wherein the method further comprises using universal asynchronous receiver/transmitter (a Bluetooth module 53 and a universal asynchronous receiver/transmitter (UART) 54, which are a wireless communication unit ; paragraph 0027, 0034) communication, by the control circuit (the data received from a portable electronic device via the Bluetooth module 24 receives parallel-serial conversion at the UART 25 and is sent to the CPU 11; paragraph 0049), to receive the reconnection request and provide the response (if the Bluetooth communication is established between the electronic watch 40 and the smart phone 10, the CPU 41 sends a request to the smart phone 10 for the transmission of a list of calls/e-mails received by the smart phone 10 during the disconnection of the Bluetooth communication; paragraph 0089-0090, 0096).
	
Allowable Subject Matter
Claims 6-8, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641